Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradford F. Fritz on 24 August 2021.

The application has been amended as follows: 

Claim 1: (Currently Amended)
A wireless power receiving apparatus for receiving multi-level power, comprising: 
a first receiving coil in which induction current is generated based on an electromagnetic induction; 
a first resonance capacitor connected to the first receiving coil; 
a second receiving coil configured to be selectively connected to the first receiving coil in series, so that the induction current flows through a series connection of the first receiving coil and the second receiving coil, by a switch; 
a second resonance capacitor connected to the second receiving coil; and 

wherein the first receiving coil and the first resonance capacitor form a first resonance circuit, when the series connection of the first receiving coil and the second receiving coil is disconnected by the switch, [[and]] 
wherein the first receiving coil, the second receiving coil and the second resonance capacitor form a second resonance circuit, when the first receiving coil is electrically connected to the second receiving coil by the switch, 
wherein a resonance frequency of the first resonance circuit and a resonance frequency of the second resonance circuit are the same or substantially the same, [[and]] 
wherein a capacitance of the second resonance capacitor is less than a capacitance of the first resonance capacitor,
wherein the processor determines an amount of transmitted power that is transmitted by a wireless power transmitting apparatus based on the power information, and 
wherein in response to the amount of transmitted power being less than a reference magnitude, the processor controls the switch to be turned off to electrically disconnect the first and second receiving coils from each other, and 
in response to the amount of transmitted power being equal to or greater than the reference magnitude, the processor controls the switch to be turned on to electrically connect the first and second receiving coils to each to other.

Claim 20: (Canceled)

Reasons for Allowance
Claims 1-6, 13-19, as filed 29 June 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power receiving apparatus having combination of features including first and second resonant receiving coils selectively series connected by a switch based on demodulated power information as recited, and "wherein the first receiving coil and the first resonance capacitor form a first resonance circuit, when the series connection of the first receiving coil and the second receiving coil is disconnected by the switch, wherein the first receiving coil, the second receiving coil and the second resonance capacitor form a second resonance circuit, when the first receiving coil is electrically connected to the second receiving coil by the switch, wherein a resonance frequency of the first resonance circuit and a resonance frequency of the second resonance circuit are the same or substantially the same, wherein a capacitance of the second resonance capacitor is less than a capacitance of the first resonance capacitor, wherein the processor determines an amount of transmitted power that is transmitted by a wireless power transmitting apparatus based on the power information, and wherein in response to the amount of transmitted power being less than a reference magnitude, the processor controls the switch to be turned off to electrically disconnect the first and second receiving coils from 
Claims 2-6, 13-19 are allowed for being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HAL KAPLAN/Primary Examiner, Art Unit 2836